Title: To James Madison from Alexander Hamilton, 27 June 1788
From: Hamilton, Alexander
To: Madison, James


My Dr. SirFriday Morning June 27. 1788
A day or two ago General Schuyler at my request sent forward to you an express with an account of the adoption of the Constitution by New Hampshire. We eagerly wait for further intelligence from you, as our only chance of success depends on you. There are some slight symptoms of relaxation in some of the leaders; which authorises a gleam of hope, if you do well: but certainly I think not otherwise.
